DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 05/02/2022.  The applicant(s) amended claims 1, 5, 7, 9, 11, and 14-16 and canceled claims 4 and 13.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.  

Regarding the independent claims 1 and 11, the applicant argues, “However, Applicant contends that Kuczmarski fails to teach or disclose the features of wherein the processor updates at least one of a speech recognition model, an automatic interpretation model, and an automatic translation model on the basis of an intention of the command of the user using a recognition result of the command of the user and provides the personal assistant service on the basis of an automatic translation call and wherein the processor acquires personalization-based information, information based on specialized online data, and information based on general online data and updates at least one of the speech recognition model, the automatic interpretation model, and the automatic translation model with the acquired information, as claimed and amended. Applicant contends that Kuczmarski merely discloses at paragraph [0073] a translation model but fails to teach at least one of the speech recognition model, the automatic interpretation model, and the automatic translation model with the acquired information.” (Remarks: pg. 7) The Examiner respectfully disagrees.
Considering the prior art are a whole, Kuczmarski teaches at least one of the speech recognition model, the automatic interpretation model, and the automatic translation model with the acquired information (par. 0073; ‘In particular, manually-translated versions of top answers from online documents to common queries may be provided in the widely-supported language (e.g. English) as an additional training set to retrain the NLG-NMT model. As another example, in some implementations, the NLG-NMT model may be trained to translate answers originating from a “personality” database. “Personality” answers (which may include colloquialism) are answers written by creative writers to answer particular types of user queries. Examples of answers that may be written by creative writers may include, for instance, the “It's gonna be a scorcher” example described elsewhere herein. These personality answers may be manually translated and then used as yet another training set for the NLG-NMT model.’). The claim requires at least one of the speech recognition model, the automatic interpretation model, and the automatic translation model and the natural language generation-neural translation model of Kuczmarski satisfies the requirement. The NLG-NMT model can be trained and retrained using online document translations and personality answers, which satisfies the claim limitation.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5-6, 9-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczmarski et al. (US 20200320984 A1).

Regarding claims 1 and 11, Kuczmarski teaches:
“An apparatus for providing a personal assistant service based on automatic translation” (par. 0064; ‘Accordingly, in various implementations, a translator 138 may be provided, e.g., as part of cloud-based automated assistant components 119 or separately, that may be configured to translate content between various languages.’), the apparatus comprising:
“an input section configured to receive a command of a user” (par. 0001; ‘For example, humans (which when they interact with automated assistants may be referred to as "users") may provide commands, queries, and/or requests (collectively referred to herein as "queries") using free form natural language input which may be vocal utterances converted into text and then processed, and/or typed free form natural language input.’; par. 0026; ‘For instance, the particular user interface input may be one or more typed characters (e.g., @AutomatedAssistant), user interaction with a hardware button and/or virtual button (e.g., a tap, a long tap), an oral command (e.g., "Hey Automated Assistant"), and/or other particular user interface input.’);
“a memory in which a program for providing a personal assistant service according to the command of the user is stored” (par. 0044; ‘A user may invoke automated assistant 120 and provide a command such as "I'd like to order a pizza." Intent matcher 136 may map this command to a grammar (which may be added to database 137 in some cases by the third party) that triggers automated assistant 120 to engage with the third party pizza delivery service.’); and
“a processor configured to execute the program, wherein the processor updates at least one of a speech recognition model, an automatic interpretation model, and an automatic translation model on the basis of an intention of the command of the user using a recognition result of the command of the user and provides the personal assistant service on the basis of an automatic translation call” (par.  0046; ‘These translated common queries may be used in conjunction with their matching intents as training examples to train a model for the less-widely supported second language.’; par. 0051; ‘Responsive actions may include, for instance, ordering a good/service, starting a timer, setting a reminder, initiating a phone call, playing media, sending a message, etc.’), and
“wherein the processor acquires personalization-based information, information based on specialized online data, and information based on general online data and updates at least one of the speech recognition model, the automatic interpretation model, and the automatic translation model with the acquired information” (par. 0073; ‘In particular, manually-translated versions of top answers from online documents to common queries may be provided in the widely-supported language (e.g. English) as an additional training set to retrain the NLG-NMT model. As another example, in some implementations, the NLG-NMT model may be trained to translate answers originating from a “personality” database. “Personality” answers (which may include colloquialism) are answers written by creative writers to answer particular types of user queries. Examples of answers that may be written by creative writers may include, for instance, the “It's gonna be a scorcher” example described elsewhere herein. These personality answers may be manually translated and then used as yet another training set for the NLG-NMT model.’).


Regarding claim 2 (dep. on claim 1), Kuczmarski further teaches:
“wherein the processor executes a natural language understanding (NLU) module according to the command of the user to analyze the command of the user” (par. 0031; ‘Cloud-based STT module 117 may be configured to leverage the virtually limitless resources of the cloud to convert audio data captured by speech capture/TTS/STT module 114 into text (which may then be provided to natural language processor 122).’).

Regarding claims 3 (dep. on claim 2) and 12 (dep. on claim 11), Kuczmarski further teaches:
“wherein the processor determines whether the command of the user is a command based on speech recognition or a command of a text input, transfers the command to the NLU module without any change when the command of the user is the command of the text input, and transfers a speech recognition result to the NLU module when the command of the user is the command based on the speech recognition” (par. 0001; ‘Automated assistants are typically invoked using predetermined vocal utterances (e.g., "OK Assistant") and often perform various types of processing, such as speech-to-text processing and/or natural language processing, only on those vocal utterances that follow an invocation phrase.’).

Regarding claims 5 (dep. on claim 1) and 14 (dep. on claim 11), Kuczmarski further teaches:
“wherein the processor acquires the personalization-based information using at least one of an address book, a note, and a search history in a smart terminal” (par. 0073; ‘Examples of answers that may be written by creative writers may include, for instance, the "It's gonna be a scorcher" example described elsewhere herein. These personality answers may be manually translated and then used as yet another training set for the NLG-NMT model.’).

Regarding claim 6 (dep. on claim 5), Kuczmarski further teaches:
“wherein, when an automatic interpretation support server is in operation, the processor acquires one-to-one translation data from the automatic interpretation support server, and when the automatic interpretation support server is not in operation, the processor acquires translation data with regard to a source language and a target language by utilizing a one-to-one translation dictionary search or an automatic interpreter” (par. 0046; ‘For example, common queries (e.g., order food, check weather, set timer, etc.) in a widely supported language, such as English, may be obtained from log(s) and translated (e.g., automatically by translator 138, manually by linguists/translators, etc.) into a less-widely-supported second language.’; par. 0055; ‘For example, a corpus of natural language outputs, e.g., phrases, templates (described in more detail below), and so forth, may be translated (e.g., manually by linguists and/or translators) into a second language and then used as training data to train a natural language generation model for the second language that is usable by natural language generator 126 to generate natural language output in the second language.’).

Regarding claims 9 (dep. on claim 1) and 16 (dep. on claim 11), Kuczmarski further teaches:
“wherein the processor interprets a keyword related to the intention of the user into a target language and performs a web search in the target language using the interpreted keyword as an input keyword to structure found text into a database” (par. 0086; ‘At block 259, the intent may be fulfilled, e.g., by performing a standard Internet search for relevant documents and extracting the requested information from those documents. In this example, the answer in English would be "The data on Usain Bolt showed that he reached at top speed of 12.27 metres per second, which is 27.44 miles per hour." Because this statement is informational and relatively lengthy, at block 260, natural language generator 126 may simply use this language verbatim as natural language output. At block 262, translator 138 may translate this English statement to Serbian, and the Serbian translation may be scored at block 264.’).

Regarding claim 10 (dep. on claim 1), Kuczmarski further teaches:
“wherein the processor prepares an empty slot in a search network and updates the at least one of the models by filling the empty slot with a corresponding word or sentence when information determined as a speech recognition candidate is acquired” (par. 0049; ‘Fulfillment engine 124 may be configured to receive the intent output by intent matcher 136, as well as an associated slot values (whether provided by the user proactively or solicited from the user) and fulfill the intent. In various implementations, fulfillment of the user's intent may cause various fulfillment information (which may be language-agnostic in some instances) to be generated/obtained, e.g., by fulfillment engine 124.’).

Claim Rejections - 35 USC § 103
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuczmarski in view of Xian et al. (US 20200194000 A1).

Regarding claims 7 (dep. on claim 4) and 15 (dep. on claim 13), Kuczmarski does not expressly teach:
“wherein the processor collects information on at least one of a product, a service, and an address through a website or a social network service (SNS) and structures the collected information into a database (DB) to acquire the information based on specialized online data.”
In a similar field of endeavor (translation), Xian teaches:
“wherein the processor collects information on at least one of a product, a service, and an address through a website or a social network service (SNS) and structures the collected information into a database (DB) to acquire the information based on specialized online data” (par. 0077; ‘ In situations in which the systems described herein collect personal information about users, or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect user information (e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current geographic location), or to control whether and/or how to receive content from the content server that may be more relevant to the user.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the one or more cloud-based automated assistant components 119 taught by Kuczmarski by incorporating the collecting of personal information taught by Xian in order to train the NLG-NMT model. The combination facilitates communication between users speaking three or more languages using associated computing devices of the different users. (Xian: par. 0028)

Regarding claim 8 (dep. on claim 7), the combination of Kuczmarski in view of Xian further teaches:
“wherein, when the information based on the specialized online data is not provided in target language text, the processor acquires the information in source language text and acquires the information in target language text using an automatic interpretation support server, a translation dictionary, and an automatic interpreter” (Xian: par. 0036; ‘. Put another way, each computing device 12 may be configured by its associated user with a primary language, and translation component 24 may be used to translate between this primary language and the common language utilized by the group.’ It would have been obvious to translate information when the information based on the specialized online data is not provided in a target language text as Kuczmarski in view of Xian is fully capable of translating text that is not in a particular language.

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658